FILE COPY




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 8, 2021

                                        No. 04-21-00326-CV

                                         Amber N. ROTH,
                                            Appellant

                                                  v.

                                           Jeremy ROTH,
                                              Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021CI03085
                            Honorable Norma Gonzales, Judge Presiding


                                           ORDER
       To date, Appellant Amber Roth has failed to pay the applicable filing fee in this appeal.
Texas Rule of Appellate Procedure 5 provides,

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We, therefore, ORDER appellant, within ten (10) days of the date of this order, to either
(1) pay the applicable filing fee in this appeal or (2) provide written proof to this court that she is
excused by statute or these rules from paying the filing fee. See TEX. R. APP. P. 20.1. See TEX. R.
APP. P. 42.3(c).


                                                       _________________________________
                                                       Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court